Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the RCE filed 2/24/2021 in which:
Claims 1, 11 were amended.
No claims were added/cancelled.
Claim(s) 1-9, 11 is/are currently pending.
Claim(s) 1 is/are independent claims.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Prior Art



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shiman et al. (US 20020019827, Published: 02/14/2002) in view of Tofte et al. (US 20130317863; Published: 11/28/2013) further in view of Kirigin et al. (US 20140067929, Published: 03/06/2014).
Shiman was cited on the IDS filed 4/23/2019.


Claim 1:
a method for collection of digital documents from a plurality of sources, the method comprising, in sequence: 
a step to determine a collection order defining a list of digital documents to be collected, each digital document being associated with a determined source and a determined identifier [¶ [0052] Users at personal computers 201 send documents to the server system 205, where each document is given a unique name and stored in the database 208…Documents may be uploaded to the server system by the user, or downloaded by the user from the server system, using either the e-mail mechanism or the WWW mechanism, depending on the user's preference, ¶ [0053] The unique name assigned to each document by the centralized server system incorporates author-assigned information, incremented version numbering, and a codeword owned solely by the author. Thus, users need only look at the name of a document to know its content, source, and age relative to other documents. ¶ [0060] the centralized server system provides identity tag labels for documents that uniquely identify the document's content with respect to other documents stored on the same centralized server. Documents submitted to the server are stored indefinitely, along with a historical tree index to the content origins of each document]. Historical tree shows order of documents according to version, origin.
a step to automatically generate a plurality of web loading pages from the collection order, [¶ [0118] For each user interaction with the server system, the user's client-side web browser first requests a new page from the server system. Second, the server system chooses what content to deliver to the client. Last, the web server transmits the content to the user's web browser. ¶ [0124] the server system generates or loads the appropriate new page for the user, based on the user's identity, state parameters, transmitted parameters, and the requested page. See ¶ [0126-0129] describing the interface. ¶ [0138] Interface screens employed to present the contents of objects (documents, groups, e-mails, etc.) to the user can be grouped into two abstract categories: detailed (singular) context and list (plural) context. In a list context, a table is rendered on the interface screen, displaying many objects simultaneously.]. Webpages have loading pages (frames, iframes, etc).
wherein each discrete document loading area on a web loading page is adapted to automatically store a digital document in a memory of a computer management system [[0187] Upon successful completion of the upload process, the information is stored in a new document object, and the specified relations to other system objects are formed. The uploaded file is assigned the unique identity tag, and a reference to its location in the server's file system is hooked into the document object]. 
Shiman discloses the uploaded file name is assigned a unique identity tag. Shiman failed to disclose wherein each web loading page is associated with a source and comprises a document loading area having a label corresponding to said identifier associated with each digital document to be collected from said source and 
format said automatically stored digital document as a function of the identifier of the digital document and of the source associated with said loading area.
Tofte, in the same field of uploading a plurality of files via a web application discloses wherein each web loading page is associated with a source and comprises a document loading area having a label corresponding to said identifier associated with each digital document to be collected from said source [[0036] the claim processing server 135 can interact with the user 105 to identify (i.e., tag) portions of the object model and scene model. The user 105 can interact with the model and tag portions of the model using the user interface provided on the user device 110. Once a portion of the model has been tagged, the user 105 can enter text, image, and/or audio data associated with that tag. For example, the user 105 can tag a portion of the model corresponding to the front windshield of the user's 105 car. Once the front windshield has been tagged… user 105 can provide image data regarding the state of the windshield, e.g., the user 105 can take an image of their front windshield. It is contemplated that the user 105 can include multiple forms of data associated with each tag. The data entered by the user 105 is linked to the tag, uploaded to the claim processing server 135, and used by the claim processing server 135 in processing the claim.]. Portions of model correspond to different loading areas since a user can select different areas of the model and can upload documents related to that area.
format said automatically stored digital document as a function of the identifier of the digital document and of the source associated with said loading area [[0036] The data entered by the user 105 is linked to the tag, uploaded to the claim processing server 135, and used by the claim processing server 135 in processing the claim].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Shiman such that the web loading page is associated with a source and comprises a document loading area having a label corresponding to said identifier associated with each digital document to 
Shiman and Tofte discloses documents may be uploaded to the server system by the user, or downloaded by the user from the server system, using either the e-mail mechanism or the WWW mechanism (see ¶ [0052]). However, Shiman and Tofte failed to specifically disclose a step to automatically send a collection email to each source, each collection email sent to a source including a computer link to access the web loading page associated with said source in order to allow the digital documents from each source to be automatically stored and formatted.
Kirigin, in the same field of uploading user documents to a central repository discloses this limitation in that [¶ [0062]  [0062] In other embodiments, the link sharer may use the system to generate a link that does not itself share any files, but that instead requests the link recipient(s) to upload certain types of files to a central repository (e.g., folder) within the link sharer's account…  For example, and referring to FIG. 9, a link sharer may send a link 84 in an e-mail 82 in the manner described above, and request that the link recipient use the link to upload related files to a designated location (e.g., folder) within their account.  Thus, referring to FIG. 10, when the link recipient enters link 84 into browser address bar 70 and activates the link, a browser window displays a folder called wedding with a message 86 indicating to the link recipient that the folder is empty.  Additionally, a message 78 requests that the link 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify document upload teachings of Shiman and Tofte to automatically send a collection email to each source, each collection email sent to a source including a computer link to access the web loading page associated with said source in order to allow the digital documents from each source to be automatically stored and formatted as disclosed by Kirigin. The motivation for doing so would to quickly compile a centralized repository of files that are currently in the possession of a large number of users (0002).

Claim 2:
As per claim 2, which depends on claim 1, Shiman, Tofte and Kirigin disclose comprising: a step wherein a given source opens the web loading page, using the computer access link, a step wherein said given source loads a digital document in a loading area of said web loading page, and a step to automatically store and format said digital document in the computer management system. Shiman, [¶ [0186-0189] upload process to load document into loading area. ¶ [0060] Documents submitted to the server are stored indefinitely, along with a historical tree index to the content origins of each document. In addition, by incorporating an identifier of the document's author in the document's unique name, content ownership is fostered; individual users must guarantee the content of the documents that bear their names.].

Claim 3:
As per claim 3, which depends on claim 2, Shiman, Tofte and Kirigin disclose wherein the step to automatically format said digital document in the computer management system comprises a step to rename said digital document. Shiman, [¶ [0192-0196] digital document renamed from the chosen file path name].

Claim 4:
As per claim 4, which depends on claim 3, Shiman, Tofte and Kirigin disclose wherein the identifier comprising a plurality of variables, the method comprises a step to rename said digital document using a naming mask configured to form a file name from variables of the identifier. Shiman [¶ [0074-0079] the file identifier includes a plurality of variables, see fig.4. Variables include file type, version number, user id information].

Claim 5:
As per claim 5, which depends on claim 2, Shiman, Tofte and Kirigin disclose wherein the step to automatically format said digital document in the computer management system comprises a step to assign metadata to said digital document. Shiman, [¶ [0081-0082] Document objects contain "metadata" that comprises information entered by the document owner and stored along with the 

Claim 6:
As per claim 6, which depends on claim 2, Shiman, Tofte and Kirigin disclose comprising a step wherein said computer management system checks the digital document loaded in said loading area. Kirigin, [¶ [0051-0052]the file storage server system 20 checks at least one permission criteria to determine whether the link sharer will automatically accept uploaded files from the link recipient based on one or more file-sharing permission criteria that the link sharer sets].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify document upload teachings of Shiman for the computer management system to check the digital document loaded in said loading area as disclosed by Kirigin. The motivation for doing so would to allow the computer management system to only accept files that the recipient has requested from trusted sources.


Claim 7:
As per claim 7, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Shiman, Tofte and Kirigin disclose wherein at least one web loading page comprises several loading areas in order to collect several digital documents. Kirigin, [¶ [0050] This screen allows the link recipient to choose one or more files to upload to the link sharer's account. After the link recipient selects one or more files to upload, the file storage server system facilitates uploading the selected file(s) to the link sharer's account. At step 110, the file storage server system receives the at least one file and saves the file to the link sharer's account (e.g., in a particular folder specified by the link)].

Claim 8:
As per claim 8, which depends on claim 1, Shiman, Tofte and Kirigin disclose comprising a step to automatically generate the collection order from a computer application, preferably accessible from internet. Shiman, [¶ [0189] There are three components: a file path name field 2501, a web browser "browse" button 2502, and an upload file button 2503. A file located in a storage device in the user's computer must be specified by its full pathname. Typically, this name includes the name of the storage device, zero or more hierarchical directory names, and the file name. The browse button 2502 serves to aid the user in his selection of a file. It invokes a web browser-dependent file selection interface; in one browser, it is a window with two panes: one allowing selection of the storage device and a path, the other allowing selection of a file within a path].

Claim 9:
wherein each identifier comprises a plurality of variables that are preferably kept in order relative to each other by separators. Shiman [¶ [0074-0079] the file identifier includes a plurality of variables, see fig.4. Variables include file type, version number, user id information, variables separated by underscores].

Claim 11:
As per claim 11, which depends on claim 7, Shiman, Tofte and Kirigin disclose wherein at least two of the several loading areas of the at least one web loading page are discrete loading areas located in different locations of the same web loading page and wherein the labels of the at least one web loading page are different from labels of another at least one loading page of the plurality of web loading pages.
Tofte, [[0036] the claim processing server 135 can interact with the user 105 to identify (i.e., tag) portions of the object model and scene model. The user 105 can interact with the model and tag portions of the model using the user interface provided on the user device 110. Once a portion of the model has been tagged, the user 105 can enter text, image, and/or audio data associated with that tag.[0041] the generated model is divided into a series of elements, the elements can include particular vehicle components, discrete portions of the model related to or independent of vehicle components, or any other form of segmenting the generated model useful in finite element analysis]. Each portion of the model object represents a discrete loading area, a tag associated with the portion (label) is different for each part of the model in order to be associated with the uploaded image/document.
.


Response to Arguments

Applicant arguments filed 2/24/2021 with regard to the 35 USC 103 rejection to claim 1 have been fully considered and are found to be persuasive. However, the amendments changed the scope of the invention and required new grounds of rejection, thus the Applicant arguments are moot. Please refer to the rejection set forth above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/HOWARD CORTES/Primary Examiner, Art Unit 2144